Citation Nr: 1116036	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus.


FINDINGS OF FACT

1.  Left ear hearing loss disability preexisted service and the increase in decibel threshold at the one frequency indicating left ear hearing loss disability prior to service was a testing variation rather than a worsening of the disability.
 
2.  Right ear hearing loss hearing loss disability did not manifest in service ande an organic disease of the nervous system was not manifest within one year of separation,  Current right ear hearing loss is not related to service.

3.  Tinnitus did not manifest in service or for many years thereafter, and current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Preexisting left ear hearing loss was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Right ear hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection for bilateral hearing loss disability and tinnitus.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the November 2006 letter.

The Board notes that the RO's November 2006 letter did not specifically discuss the preexisting left ear hearing loss disability that was noted at entry into service, or indicate that the Veteran had to show that this preexisting disability was aggravated by service.  However, this error did not prejudice the Veteran because he specifically argued that his hearing loss was aggravated by his service in his written statements.  Thus, the Veteran indicated that he understood that he had to show aggravation where a disability preexisted service, and was not prejudiced by lack of notice regarding aggravation.  See 38 C.F.R. § 19.9(a)(1) (remand required only when further action "is essential for a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due account of the rule of prejudicial error); Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs).  There were no identified post service private or VA treatment records.  In addition, the Veteran was afforded a January 2007 VA audiology examination as to the etiology of his bilateral hearing loss disability and tinnitus.  As discussed below, this examination was adequate because it was based on consideration of the Veteran's prior medical history (the VA examiner reviewed and discussed the evidence in the claims file) and the examiner supported her conclusions with an analysis that is adequate for the Board to consider and weigh against).  Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-125 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral hearing loss disability and tinnitus are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) competent evidence of post-service continuity of the same symptomatology; and (3) competent evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseae of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On the VA audiological evaluation in January 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
60
55
LEFT
5
10
20
65
70

Maryland CNC speech recognition scores were 76 percent in the right ear and 84 percent in the left ear.  The diagnosis included moderately severe/severe high frequency sensorineural hearing loss bilaterally and tinnitus.  Thus, the Veteran has been diagnosed with bilateral hearing loss disability and tinnitus.  In addition, the Veteran's DD Form 214 reflects that his military occupation specialty (MOS) of ordinance supply specialist is consistent with his testimony regarding in-service noise exposure from artillery and weapons fire.  Consequently, the Board finds that the Veteran experienced in-service noise exposure.

However, before addressing the question of whether there is a relationship between current hearing loss disability and tinnitus and in-service noise exposure, the Board must address issues that have been raised with regard to the Veteran's hearing at entry into service.  On the October 1963 preinduction examination, pure tone thresholds, in decibels, were as follows, with the units used at that time, ASA, converted to the currently used ISO/ ASNI units, the latter in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-10(0)
-10(0)
-5(5)
5(10)
LEFT
-5(10)
-5(5)
-10(0)
-5(5)
35(40)

Thus, the Veteran had a left ear hearing loss disability when he entered service.  
Every Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111.  As a left ear hearing loss disability was noted on the October 1963 preinduction examination, the Veteran is not presumed to have been sound at entry into service, and the issue with respect to left ear hearing loss disability is therefore whether the preexisting left ear hearing loss disability was aggravated by service.

On the September 1965 separation examination, pure tone thresholds, in decibels, were as follows, with the units used at that time, ASA, converted to the currently used ISO/ ASNI units, the latter in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
N/A
10(15)
LEFT
5(20)
-5(5)
-5(5)
N/A
40(45)

A pre-existing disease will be considered to have been aggravated by where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

With regard to the left ear, these results show that the thresholds were 15 decibels higher at 500 Hertz, the same at 1000 Hertz, 5 decibels lower at 2000 Hertz, and 5 decibels higher at 4000 Hertz.  With regard to the right ear, the thresholds were 5 decibels lower at 500 Hertz, and 5 decibels higher at 1000 and 2000 Hertz.  Only the decibel thresholds in the left ear at the 4000 frequency at entrance and separation were outside of the range of normal hearing.  Hensley, 5 Vet. App. at 157.

In his October 2006 statement, February 2007 NOD, and October 2007 substantive appeal, the Veteran contended that his in-service exposure to artillery and weapons fire caused his current bilateral hearing loss disability.  He noted the increase in decibels at various thresholds between entrance and separation examinations as indicative of worse and contended that these increases indicated in service incurrence and aggravation of left and right ear hearing loss.  He also noted that, while he worked for a railroad for 32 years post service, he always used ear protection equipment.  

The audiologist who conducted the January 2007 VA examination reviewed the claims file, noted in and post service noise exposure, the Veteran's difficulties hearing with background noise and while watching television, and conducted the audiometric examination which yielded the evidence of current bilateral hearing loss disability noted above.  The audiologist noted the differences in the entrance and separation examination audiological results, and accurately listed them at the conclusion of the report.  She wrote that the Veteran exited service with a "non-significant" change in hearing thresholds in the left ear.  She noted that a 5 decibel threshold difference between entrance and exit is "most likely test-re-test variation."  As an example, she cited the 5 decibel decrease in the right ear at 500 Hertz from entrance to separation, with a parenthetical noting "better hearing").  She concluded, "In my professional opinion, military service did not aggravate veteran's already existing hearing loss in his left ear." 

The January 2007 VA examiner explained the reasons for her conclusion that preexisting left ear hearing loss was not aggravated by service based on an accurate characterization of the evidence of record including claims file review.  Specifically, she explained that a 5 decibel threshold difference between audiometric test scores on entrance and separation examinations (which was the difference at several frequencies on the left ear examinations) is most likely the result of testing variation.  Consequently, the examination was adequate and her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); see also Stefl, 21 Vet. App. at 123, 124-125 (examination adequate when based on consideration of the Veteran's prior medical history and conclusion supported with an analysis that is adequate for the Board to consider and weigh).  While the examiner did not specifically address the 15 decibel change at 500 Hertz, the Board notes that the 20 decibel threshold at 500 Hertz on separation examination was within the threshold for normal hearing and thus did not require the same explanation from the VA examiner as to aggravation.  Hensley, 5 Vet. App. at 157.

As the November 2007 VA examiner's conclusion reflects an opinion that there was no worsening of the left ear hearing loss disability during service, such an opinion weighs against the claim of entitlement to service connection for left ear hearing loss on an aggravation basis.  Assuming that the Veteran's statements arguing that the difference reflected worsening of left ear hearing loss disability due to aggravation by service are credible and competent, the Board finds that the more detailed opinion of the trained audiologist is entitled to greater weight than the more general lay statements of the Veteran.  Consequently, the evidence weighs against a finding of entitlement to service connection for left ear hearing loss disability.

As to right ear hearing loss, the January 2007 VA examiner noted that the Veteran entered and exited service with normal right ear hearing.  She did not specifically opine as to whether the Veteran's right ear hearing loss was related to service.  While the absence of in-service evidence of a hearing loss disability is not necessarily fatal to a claim for service connection, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), service connection for hearing loss disability requires competent evidence of a current hearing loss disability that is related to service.  See Hensley, 5 Vet. App. at 159.  There is no such evidence in this case.  While veterans are competent to opine as to some matters of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), the question of whether variations in decibel thresholds at various frequencies on audiometric testing is indicative of a worsening of hearing in service indicative of in-service incurrence of a hearing loss disability is the type of medical matter as to which a Veteran is not competent to testify.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Given the normal right ear hearing in service, the lack of competent evidence that hearing loss arose within the one year presumptive period or for many years thereafter, and the lack of competent evidence indicating a relationship between the current right ear hearing loss disability and in-service noise exposure, service connection for right ear hearing loss is not warranted in this case.

As to tinnitus, a July 1965 STR reflects that the Veteran complained of pain in his right ear for the previous three weeks, and was diagnosed with eustachitis.  The September 1965 separation examination report reflects that examination of the ears was normal, and the Veteran indicated on contemporaneous report of medical history that he did not have and had never had ear, nose, or throat troubles.  On the January 2007 VA examination the audiologist noted that the Veteran, who had had a very serious stroke two years earlier, reported the onset of ringing tinnitus "a couple of years ago," and that the tinnitus occurred weekly and lasted for a few minutes, with fluctuating volume.  In her conclusion, the audiologist noted that the Veteran indicated that his tinnitus began a couple of years previously, about 40 years after separation from service, and that, in her professional opinion, the Veteran's "current weekly tinnitus that lasts a few minutes was not caused by or related to his military service."  As the VA examiner explained the reasons for her opinion that tinnitus is unrelated to service based on an accurate characterization of the evidence of record, the examination was adequate and the negative nexus opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 123, 124-125.

In his written statements, the Veteran repeatedly indicated that he had ringing in his ears since service and that it was the result of his in-service noise exposure.  In his NOD, the Veteran indicated that, because of his recent stroke, he did not understand the VA examiner's question as to how long he had had tinnitus.  He indicated that he did not complain about the tinnitus because it might be a normal thing and he would just live with it, and that the ringing had become worse since his stroke.

The Board finds that the Veteran's statements that he has had ringing in the ears since service are not credible because they conflict with, and entitled to less weight than, his other statements.  Specifically, the Veteran's statements made to health care professionals - i.e., the statement at the time of separation that he did not have and had never had ear trouble and the statement recounted by the January 2007 VA examiner that his tinnitus began about two years prior to the examination -- are of greater weight than the statements made during the course of the appeal of the denial of VA compensation benefits that the tinnitus had an earlier onset.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

As the Board has found the Veteran's statements regarding recent onset of tinnitus not to be credible, the remaining competent and credible evidence reflects that tinnitus did not manifest during service or for many years thereafter and that it is not related to his in-service noise exposure.  Consequently, the evidence weighs against a finding of service connection for tinnitus.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for left and right ear hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


